IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,672-01


                       EX PARTE PAUL EUGENE SNYDER, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 67704 IN THE 27TH DISTRICT COURT
                                FROM BELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor and sentenced to four years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he is actually innocent because he was prosecuted under a law that

has been declared unconstitutional. The trial court found that Applicant was convicted under the

online solicitation of a minor statute that this Court struck down in Ex parte Lo, and recommended

granting relief.
                                                                                                    2

       The habeas record reflects that Applicant was convicted for soliciting a minor over the

internet or a commercial online service to meet for sexual contact or sexual intercourse. This conduct

is proscribed by Section 33.021(c) of the Penal Code. The Court’s opinion in Lo invalidated

subsection (b), which forbids a person 17 or older from communicating online or electronically in

a sexually explicit manner with a minor, or distributing sexually explicit material to a minor. Ex

parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). In the opinion, the Court distinguished the

subsection Applicant was prosecuted under, noting that, “the compelling interest of protecting

children from sexual predators is well served by the solicitation-of-a-child prohibition in subsection

(c). But subsection (b) does not serve that same compelling purpose.” Ex parte Lo, 424 S.W.3d 10,

30 (Tex. Crim. App. 2013).

       Applicant was not convicted under the unconstitutional subsection of the online solicitation

of a minor statute. Relief is denied.



Delivered: September 17, 2014
Do not publish